DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/01/21 has been entered.  It is noted that even though the heading of the filed claims document refers to another application (15/883,567), the actual claims in the document are the original claims filed in this Application.  
Terminal Disclaimer
The terminal disclaimer filed on 9/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,588,731 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a barrier layer comprising only a single synthetic, resorbable polymer film, the barrier layer having a first face and a second face and being placed, with its second face, at the first face of the basic structure and being attached to the basic structure without overlapping or being folded over the basic structure.  See the Remarks, filed 10/30/2019 in the prior patent application, 15/259,227, now U.S. Pat. No. 10,588,731 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                            

/WADE MILES/           Primary Examiner, Art Unit 3771